Citation Nr: 0725902	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  96-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for the veteran's cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late veteran served on active duty from October 1942 to 
January 1946.  The appellant in the present appeal is his 
surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of 
entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for the veteran's cause of death. 

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the course of the appeal, the Board remanded the case 
to the RO for additional development in July 2002.  
Thereafter, the case was returned to the Board and the claim 
for compensation under the provisions of 38 U.S.C. § 1151 for 
the veteran's cause of death was denied in a December 2002 
Board decision.  The appellant appealed the adverse 
determination to the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court").  In an April 
2005 decision, the Court subsequently vacated the December 
2002 Board denial of her claim.  The Court then remanded the 
case back to the Board with instructions that the Board take 
steps to ensure that full compliance with the notice 
requirements of the VCAA was carried out prior to 
readjudicating the claim at the appellate level.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including claims for rating increases and earlier 
effective dates for awards of VA compensation.  Upon a review 
of the file, it appears that this case must be remanded for 
proper notice to the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Pursuant to the Court's instructions, the appeal is REMANDED 
to the RO via the AMC for the following action:

1.  The RO is to provide the appellant 
notice of the provisions of the VCAA and 
how it pertains to her claim.  The notice 
must comply with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006), and should also 
include an explanation of the information 
or evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ask the appellant to 
identify any relevant VA or private 
medical records that would support her 
claim of entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 
for the veteran's cause of death.  
Subsequently, the RO should attempt to 
obtain any of the identified VA and/or 
private treatment records relevant to the 
claim on appeal, which are not currently 
part of the record.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then the claim of entitlement 
to compensation under the provisions of 
38 U.S.C. § 1151 for the veteran's cause 
of death should be readjudicated.  If the 
benefit remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

